Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J), entered May 21, 2004 in a proceeding pursuant to Family Court Act article 3. The order placed respondent on probation for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner met its burden of establishing by a preponderance of the evidence that respondent violated the conditions of her probation by failing to pay restitution (see generally Matter of Amanda RR., 230 AD2d 451, 453 [1997]). We reject the contention of respondent that Family Court lacked authority to issue a dispositional order placing her on probation for an additional one-year period after the original period of probation would have expired. The violation petition was timely filed prior to the expiration of the original period of probation (cf. Matter of Felix R., 265 AD2d 227, 228 [1999]), thereby interrupting that period of probation pending the court’s final determination on the violation petition (see Family Ct Act § 360.2 [4]). We reject the further contention of respondent that the court erred in denying her motion seeking dismissal of the violation petition on the ground that it was filed after her 18th birthday. Respondent remained under the court’s jurisdiction “pending expiration or termination of the period of the order of *1058probation” (§ 360.1 [1]), which extended beyond her 18th birthday. The court was thus authorized to make a determination on the violation petition and to order an appropriate disposition after respondent turned 18 (see generally Matter of Robert J., 2 NY3d 339 [2004]; Matter of Jude F., 291 AD2d 165, 169-171 [2002]). Present—Green, J.P., Scudder, Gorski, Pine and Lawton, JJ.